Citation Nr: 1743043	
Decision Date: 09/28/17    Archive Date: 10/10/17

DOCKET NO.  14-25 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for diabetes mellitus.

2. Entitlement to service connection for prostate cancer. 

3. Entitlement to service connection for PTSD. 

4. Entitlement to service connection for high blood sugar. 

5. Entitlement to service connection for peripheral artery disease.

6. Entitlement to service connection for high blood pressure. 


REPRESENTATION

Veteran represented by:	Jack Cox, Agent


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Showalter, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from September 1965 to September 1969.  These matters are before the Board of Veterans' Appeals (Board) on appeal from September 2010 and May 2013 rating decisions of the Waco, Texas Department of Veterans Affairs (VA) Regional Office (RO). 

In May 2017, the Veteran testified at a hearing before the undersigned Veteran's Law Judge (VLJ) of the Board at the RO (a "Travel Board hearing").  A transcript of the hearing is of the record.  

 The Board notes that the Veteran's appeal for PTSD has been characterized and developed as a claim to reopen a prior denial.  However, under 38 C.F.R. § 3.156(c)(1), at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim.  An award based in whole or in part on these additional service department records is effective on the date entitlement arose or the date VA received the previously denied claim, whichever is later.  38 C.F.R. § 3.156(c)(3).  However, the claim will not be reconsidered under 3.156(c)(1) if the service records associated with the file subsequent to the initial rating decision could not have been obtained when VA first decided the claim, either because they did not exist at the time or because the claimant failed to provide sufficient information for VA to identify and obtain the records from the respective service department, the Joint Services Records Research Center (JSRRC), or from any other official source.  38 C.F.R. § 3.156(c)(2).

In this case, at the time of the December 2002 rating decision, it was determined by a formal finding that the Veteran's service records were "fire related" and could not be retrieved or reconstructed.  However, at the May 2017 hearing, it was revealed that, in fact, the Veteran's DD-214 had been associated with the claims file.  These service department records were not previously considered in the December 2002 decision and are pertinent to his claim, because the Veteran reports that his PTSD was caused by traumatic experiences on the front lines of Vietnam.  There is no indication that the Veteran did not provide sufficient information to allow VA to search for or obtain these records at the time of the December 2002 decision (in fact, it appears he did his utmost to obtain these records during the entire appeal period).  Given the submission of these new service department records, the Veteran's service connection claim for PTSD must be reconsidered without regard to the previous final denial.  38 C.F.R. § 3.156(c). 

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, the Board is granting in full the benefit sought on appeal.  Assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and does not need to be addressed.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

In the May 2017 hearing, the Veteran raised a claim of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  As this matter has not been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over it and it is hereby referred to the AOJ for clarification and appropriate action.  38 C.F.R. § 19.9(b) (2016).  

The issues of high blood pressure, peripheral artery disease, and high blood sugar are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1. The Veteran has a current diagnosis of diabetes mellitus and served in the Republic of Vietnam during the Vietnam War (and has presumptive herbicide agent exposure as a result).

2. The Veteran has a current diagnosis of prostate cancer and served in the Republic of Vietnam during the Vietnam War (and has presumptive herbicide agent exposure as a result).

3. The Veteran has a diagnosis of PTSD, was exposed to several in-service PTSD stressors, and those stressors have been causally linked to his current PTSD symptoms.  


CONCLUSION OF LAW

1. The criteria for service connection for diabetes mellitus have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016).

2. The criteria for service connection for prostate cancer have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016).

3. The criteria for service connection for PTSD have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the Veteran's claims were previously denied largely based on the finding that the Veteran did not serve in the Republic of Vietnam during the Vietnam War.  The Veteran has consistently reported that he served in the Republic of Vietnam since his first application for benefits in December 2001.  He has described his participation in the Tet Offensive and other duties that he held while he served in the Republic of Vietnam. 

While the RO attempted to locate personnel records that would have corroborated the Veteran's testimony, searches proved futile in obtaining his service records.  In the May 2017 hearing, however, it was revealed that the Veteran's Form DD 214 had recently been associated with the claims file and contained evidence that the Veteran had service in the Republic of Vietnam, specifically showing that the Veteran received both the Vietnam Campaign Medal and the Vietnam Service Medal.  

The Vietnam Campaign Medal was awarded to service members who "served for 6 months in South Vietnam" between March 1, 1961 and March 28, 1973 or "served outside the geographical limits of South Vietnam and contributed direct combat support to the [Republic of Vietnam] Armed Forces for an aggregate of six months," and the Vietnam Service Medal was awarded to service members who served "in Vietnam and the contiguous waters or airspace thereover" or "in Thailand, Laos, or Cambodia or the airspace, thereover, and in direct support of operations in Vietnam." See Manual of Military Decorations and Awards, A-6 (Department of Defense Manual 1348.33-M, September 1996). 

While these awards alone do not necessarily show that the Veteran served in the Republic of Vietnam (because they include service in Thailand, Laos, or Cambodia), the Board finds that, based on the Veteran's credible testimony and other correspondence, the evidence is at least evenly balanced (in "relative equipoise") that the Veteran did, in fact, serve in the Republic of Vietnam during the Vietnam War. 

The Board sincerely regrets VA's failure to verify the Veteran's service in the Republic of Vietnam for the preceding years.  The Board understands the frustration in this delay, but hopes that the adjudication of the matters in this opinion will rectify some of the past difficulties this failure has caused.  

The Board is very grateful to the Veteran for his honorable service. 

Service Connection 

Diabetes Mellitus and Prostate Cancer

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for a disease diagnosed after discharge, when the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

Additionally, a veteran who served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence to establish the contrary.  38 C.F.R. § 3.307 (a)(6)(iii) (2016).  If a Veteran was exposed to an herbicide agent during service, certain enumerated diseases (including diabetes and prostate cancer) shall be service connected if the other requirements of 38 C.F.R. § 3.307(d) and  38 C.F.R. § 3.309(e) are met.  38 C.F.R. § 3.309(e) (2016).  

Turning to the issues of diabetes mellitus and prostate cancer, the Board notes that the Veteran has received a diagnosis for both disabilities.  The Veteran was noted to be diagnosed with prostate cancer on November 9, 2009 in VA treatment records.  Additionally, the Veteran was noted to be diagnosed with diabetes mellitus in VA treatment notes from December 2010.  

Because the Veteran had service in the Republic of Vietnam, the Veteran is presumed to have been exposed to herbicide agents while in service and the herbicide presumptions under 38 C.F.R. § 3.309(e) are applicable.  38 C.F.R. § 3.307(a)(6)(iii).  Because both of these disabilities are presumed to be associated with exposure to certain herbicide agents, service connection for both diabetes mellitus and prostate cancer is warranted under 38 C.F.R. § 3.309(e). 

PTSD

The record shows that the Veteran was hospitalized for psychiatric symptoms in 1988.  VA treatment records beginning January 2002 show that the Veteran has been diagnosed with PTSD and been treated for the disability since that time. 

In a disability benefits questionnaire dated April 2017, a psychologist diagnosed the Veteran with PTSD and noted that the Veteran "contracted PTSD in Army 1965-1969, Vietnam 1968-1969."  The examiner noted that the Veteran had been afflicted with symptoms of the disability since he had left service, and that these symptoms caused "total occupational and social impairment."  In that examination, the Veteran reiterated that he had been "shot at many times, many mortars, many sniper rounds."  He reported that he had to engage the enemy several times and was also involved in the Tet offensive. 

At a hearing held in May 2017, the Veteran reported he witnessed fellow service members commit suicide and saw many dead bodies.  The Veteran reported that, in 1988, he was committed to a mental facility for his psychiatric symptoms and, while he was treated at that time, his symptoms did not resolve or improve after treatment.  He reported that he could not sleep because of his symptoms and had "no social life" and did not "do crowds."  He reported that he attempted to attend group counseling, but "couldn't do [it], because there [were] too many people in the room."  

Overall, the evidence indicates that the Veteran suffers from severe symptoms related to his PTSD and these symptoms and the diagnosis have been causally linked to the Veteran's traumatic experiences while he was in service in Vietnam (by the Veteran's testimony as well as the psychologist's positive nexus opinion).  Accordingly, the Board finds that service connection for PTSD is warranted.  38 C.F.R. § 3.102, 3.304(f). 

As noted in the introduction, the effective date for service connection for PTSD shall be the date he first filed for service connection for the disability, December 6, 2001, because that original claim is being reconsidered because service records (the Veteran's recently obtained DD-214) were newly associated with the claims file after the initial denial. 38 C.F.R. § 3.156(c)(3). 


ORDER

Entitlement to service connection for diabetes mellitus is granted, effective July 6, 2009 (the date of the original claim). 

Entitlement to service connection for prostate cancer is granted, effective May 18, 2011 (the date of the original claim). 

Entitlement to service connection for PTSD is granted, effective December 6, 2001 (the date of the original claim).


REMAND

Now that newly-obtained evidence has enabled the Board to find that the Veteran had active military service in the Republic of Vietnam during the Vietnam War, he has been awarded service connected for several of his disabilities on a presumptive basis.  However, while high blood pressure and peripheral artery disease are not diseases for which presumptive service-connection is available listed under 38 C.F.R. § 3.309(e), these conditions may still be service connected if the facts of the Veteran's service indicate that service connection is warranted, either on a direct basis or as secondary to other service-connected disabilities.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).  Therefore, medical opinions are necessary to determine whether these diseases are related to the Veteran's service or his now service-connected disabilities. 

Additionally, the Veteran has applied for service connection for "high blood sugar," but this may be a symptom of his diabetes mellitus.  While the Board cannot make medical determinations, an examiner should comment on whether or not this is a separate disability or a symptom of the Veteran's diabetes mellitus.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions).  If this is a separate compensable disability, the examiner should also comment on whether or not it is secondary to the Veteran's service-connected disabilities or related to his time in service. 

Finally, it appears the Veteran continues to seek treatment from the VA for his disabilities.  These records will assist in the future adjudication of the claims and should be associated with the claims file. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The AOJ should also obtain for the claims file copies of the complete clinical records of all VA treatment the Veteran has received for his disabilities (i.e., update the records of his VA treatment to the present time).

2. The AOJ should arrange for an appropriate examination to ascertain the nature and likely cause of the Veteran's high blood pressure and peripheral artery disease.  The Veteran's entire record, including this remand, must be reviewed by the examiner in conjunction with the examination, and all indicated tests and studies must be completed.  Based on this review of the record and the examination and interview of the Veteran, the examiner should provide opinions that respond to the following:  

a) Please identify whether the Veteran has a diagnosis of high blood pressure and/or peripheral artery disease. 

a) For each diagnosis of high blood pressure and/or peripheral artery disease, please identify the likely cause for the diagnosed disability.  Specifically, is it at least as likely as not (a 50% or better probability) that such disability was incurred in, related to, or caused by the any incident during the Veteran's military service, including herbicide exposure, or secondary to the Veteran's service-connected disabilities, including diabetes mellitus?  

3. The AOJ should arrange for a medical opinion to ascertain the nature and likely cause of the Veteran's high blood sugar.  The need for an examination is left to the discretion of the opinion provider.  The Veteran's entire record, including this remand, must be reviewed by the examiner, and all indicated tests and studies must be completed if an examination is provided.  Based on this review of the record and the examination and interview of the Veteran, the examiner should provide opinions that respond to the following:  

a) Please identify if the Veteran suffers from a diagnosis of high blood sugar that is not part and parcel of his diagnosed diabetes mellitus.  

b) If the Veteran does have a diagnosis related to his high blood sugar that is not part and parcel of his diabetes mellitus, please identify the likely cause for the diagnosed high blood sugar disability.  Specifically, is it at least as likely as not (a 50% or better probability) that such disability was incurred in, related to, or caused by the any incident during the Veteran's military service, including herbicide exposure, or secondary to the Veteran's service-connected disabilities, including diabetes mellitus?  

4. A detailed explanation (rationale) is requested for all opinions provided.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested).

After undertaking the above actions and any other necessary development, the AOJ should then review the record and readjudicate the claim.  If the claim remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his agent opportunity to respond, and return the record to the Board. 

	(CONTINUED ON NEXT PAGE)






The Veteran has the right to submit additional evidence and argument on the remanded matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  As a remand, this matter must be handled expeditiously.  38 U.S.C.A. §§ 5109B, 7112 (2014).





______________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


